Title: From Thomas Jefferson to Nicholas Lewis, 16 December 1788
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Paris Dec. 16. 1788.

Mine of July 11. acknoleged the receipt of yours of April 15. The necessity that my daughters should now return to their own country, and an unwillingness to trust them to such a voiage without being with them, has induced me to ask of Congress a leave of absence for 5. or 6. months of the next year. If I obtain it in time, I propose to embark in the month of April, and to pass two months at Monticello, which will probably be either the months of June and July, or July and August; then go on to Congress and embark either at N. York or Boston for Europe in the fall. During my stay at Monticello I shall wish to arrange such matters of account as may require to be arranged by myself. I shall probably be able to settle satisfactorily those about which I expressed doubts in my last letter to you. My return need not either disturb or retard the measures I had recommended for selling my lands in Goochland and Cumberland and renting the rest of my estate. It is probable Mr. Eppes and Mr. Skipwith will chuse while I am in Virginia, to have Mr. Wayles’s account with Jones finally settled, and that their families will be with me while at Monticello. Of course some provision of garden-stuff will be requisite, and a two months stock of bacon, corn &c. As for servants, Great George, Ursula, and Betty Hemings will be there, of course, and if Martin and Bob can join us for the time it will suffice. I have mentioned to Mr. Eppes that I shall be in want of one or two pair of horses while there. If I have any that could answer they should be broke in the waggon: if not, I have asked him to have his eye on a good pair that may be bought, but not to buy them till I arrive. These little preparations I am obliged to add to the trouble I have already given you both.It is not probable that I shall receive my permission in time to inform you of it before my departure. Were a war between England and France to take place, it might much affect the time of my departure. But the insanity of the king of England will cooperate with the pacific views of this country to prevent a war. That between Sweden and Russia may perhaps be stopped during this winter. If it is not, it will probably draw in  Denmark, Prussia and Poland.—We are at present experiencing a degree of cold more like that of Siberia than of Paris. The thermometer was down at 8°. about the end of the last month, and it has been this month at 6°. which was the greatest cold of the winter of 1779–1780 in Virginia. There is every appearance of it’s continuing. Great cold carries off men here, as it does cattle with us, and for the same reasons, the want of being housed and fed. Be so good as to remember me very affectionately to Mrs. Lewis, and to your family, and to be assured of the sincere esteem & attachment with which I am Dear Sir your sincere friend & humble servt.,

Th: Jefferson

